On the Merits.
In 1875, Ernest J. Gueringer, Jules Gueringer & A. M. Carriere, established a commercial partnership in the City of New Orleans for buying and selling gentlemen’s furnishing goods, under the firm name of E. J. Gueringer & Co. In July, 1877, Jules Gueringer retired from the firm. The business was still conducted under the same name until March, 1879, when Carriere also retired, leaving E. J. Gueringer in possession of the assets of the partnership to carry on the business in his own name. Two weeks after the retirement of Carriere, Gueringer filed a petition for a respite, citing the creditors of Gueringer & Co. and asking a delay of one, two and three years to pay their respective demands.
In his petition he refers to the business "as lately carried on under the name of Gueringer & Co., a commercial firm composed of petitioner and C. A. Carriere; that the said firm was lately dissolved, the said Carriere retiring therefrom, and your petitioner assuming the debts of the concern.”
The application for a respite was opposed by the creditors and a syndic, selected by them, was appointed to administer the property surrendered. This property consisted entirely of the stock of goods, accounts, &c., of the partnership of E. J. Gueringer & Co., except certain city lots described in the schedule, and buildings thereon. All the prop'erty was sold, and the syndic rendered his account and tableau showing *1281proceeds insufficient in amount to settle one-half the debts, which he proposed to pay pro rata.
Mrs. Gueringer, wife of the insolvent, filed her opposition to the account and tableau, in which she claimed to be a creditor of her husband for ten thousand dollars, and asked to share equally in the distribution of the proceeds with the other creditors.
Her application was dismissed and she has appealed. .
Mrs. Gueringer’s claim is opposed by the creditors on two grounds:
1st. Its existence is denied.
2d. If it exists, it is alleged to be due by the insolvent individually, and cannot legally be paid out of the partnership assets, which should be devoted to the payment of the partnership creditors, and it was averred 'that all the effects surrendered belonged to the partnership.
First. Mrs. Gueringer’s claim was based on a donation alleged to have been made to her by her mother on her marriage, in Havana, in 1871, and to have consisted of ten thousand dollars- in money, which, it was further alleged, had been received by her husband and used by him in his business, in New Orleans. She is clearly not a creditor of the partnership. The proof of her claim consists of the depositions of a number of witnesses taken under commission before the United States Consul at Havana.
The interrogatories to these witnesses were objected to by the counsel for the creditors, before crossing, on the ground that they were leading, and suggestive of the answers. When the depositions were offered on the trial, the objections were renewed. We find from the minutes that they were received “subject to the objections.” It does not appear that any ruling was ever had upon the objections — whether in the decision of the case they were sustained and the testimony rejected, or overruled and the testimony received and considered.
The counsel having failed to obtain a ruling on his objections, and to have the ruling placed on record, and to retain his bill to the same if adverse to him, we cannot consider the objections at this stage of the proceedings, in the entire absence of any ruling of the judge a quo to review. Finding the depositions on the note of evidence, as offered and filed in the case, and not rejected,, we shall accept them as proper evidence, and give them the consideration they are entitled to, notwithstanding the formidable character of the objections made to them. To enable us to pass on an objection to the admissibility of evidence, the record must show that it has been ruled on in the lower court, and the ruling complained of properly brought to our attention by a bill of exceptions. This evidence proves that Mrs. Gueringer did receive from her'mother and turn over to her husband the ten thousand dollars given her.
*1282Second. It is clearly shown that all the property surrendered and sold, with the exception of the city lots and rents thereof, belonged to the partnership, of which the insolvent was a member, and that all the creditors, except the opponent, were creditors of that partnership. The debts due them were for goods bought by Carriere as a member of that firm. As such creditors, they were entitled to the proceeds of those goods, and there is nothing in the proceedings which could be held to affect such right. The counsel for Mrs. Gueringer insists that as the proceeding was instituted by Gueringer individually, and was thus conducted throughout, the creditors mentioned must be considered as his individual creditors, and had lost all rights as partnership creditors. We see no force in this proposition. The members of the partnership were bound to the creditors in solido. Gueringer was the only one of them connected with the proceedings. The creditors did not inaugurate these proceedings, and could not control or change them, and took part in them just as they found them. The retiring of the other members of the firm on the eve of the surrender deprived these creditors of no rights against the partnership, or the individual members thereof, or against the goods sold by them to the partnership. Though the member surrendering had assumed to pay for the goods when the other partner retired, yet this assumpsit did not affect the creditors who were no parties to it nor contributing thereto.
Partnership effects are privileged for the partnership debts. C. C. 2823; 3 L. 497; 17 L. 596; 6 An. 771. The whole partnership assets were properly applied to the payment of the partnership creditors. 6 An. 509; 12 An. 698.
Among the effects surrendered in this case we have mentioned certain real estate consisting of city property. We are satisfied that this property belonged to Gueringer individually, and never at any time formed part of the partnership assets. It was not occupied or used for the partnership business, and there is no evidence that the partnership, or the members of the firm, save E. J. Gueringer, ever had any interest in it. This property (described as No. 28 Ghartres street) sold for $1200, and the rents of this property, also surrendered, amounted to $552 80, making together $1752 80. Mrs. Gueringer is, however, not entitled to the whole of this amount, although it is the individual property of the insolvent, and she an individual creditor; for it is well settled that partnership creditors share equally with individual creditors in the individual assets of the partners. O. O. 3185; 8 N. S. 599; 2 L. 113; 17 L. 596; 3 An. 189. This sum must be distributed pro rata between Mrs. Gueringer, as an individual creditor of her husband, and the other credit tors, appellees, and the judgment’appealed from must be amended accordingly.
*1283It is, therefore, ordered, adjudged and decreed that the judgment of the lower court be amended as follows : that Mrs. Aurora Mascino, wife of Ernest J. Gueringer, be recognized as a creditor of said Gueringer for $10,000, with legal interest from the filing of her opposition, February 11,1880, and that her opposition to the tableau of EL EL Pearson, syndic, be sustained so far as to allow the said opponent to pro rate with the appellees in the proceeds of the sale of the immovable property of said Gueringer and the rents thereof, amounting to $1752 80, and without prejudiee to the right of the said opponent to assert hereafter the unsatisfied balance of her claim, but not against the funds in question; and the judgment, as thus amended, is affirmed, the appellees to pay costs of appeal.
Mr. Justice Fenner recuses himself, having been of counsel.